Citation Nr: 1637893	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and service-connected posttraumatic stress disorder (PTSD), and as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from March 1966 to February 1968, with service in Vietnam, and additional service in the Army National Guard from July 1977 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for hypertension to include as secondary to service-connected diabetes mellitus type II and service-connected posttraumatic stress disorder (PTSD), and as due to herbicide exposure. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, another remand is necessary to comply with the Board's September 2015 remand directives.

The matter was previously before the Board in September 2015, when it was remanded to obtain all outstanding VA and private treatment records and afford the Veteran a VA examination. See September 2015 Remand. Additional VA treatment records from September 2013 to January 2016 have been associated with the claims file and the Veteran was provided with a VA examination in October 2015.  

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in October 2015. As to secondary service connection, the examiner found that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus type II. See October 2015 VA examination.  The examiner noted the Veteran's onset of hypertension prior to his diagnosis of diabetes mellitus type II, noting it was less likely than not that the Veteran's well controlled hypertension had been aggravated by his diabetes mellitus type II beyond its natural progress.  As to direct service connection, the examiner found it was less likely than not that the Veteran's hypertension was incurred in or caused by his active service, to include herbicide exposure. The examiner attributed the Veteran's current hypertension to other risk factors including obesity and poor diet. Id. However, the examination was inadequate because the examiner failed to address the private opinions from May 2105 and March 2013, noting the Veterans hypertension has been affected by and is directly due to his diabetes mellitus type II. Further, the Veteran through his representative has now raised the issue of whether his hypertension may be caused or aggravated by his service-connected PTSD. See Appellant's Post-Remand Brief August 2016. As a result an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA/ and or private medical records.

2. After completing the above development to the extent possible, refer the case to the VA examiner who provided the October 2015 examination report for an addendum opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder. After reviewing the claims file and examining the Veteran, if necessary, the examiner should answer the following questions: 

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is due to or caused by his service-connected diabetes mellitus type II and/or service-connected PTSD? 

b. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed hypertension was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected diabetes mellitus type II and/or service-connected PTSD? 

c. Is it at least as likely as not (a 50% probability or greater) that the Veteran's hypertension is related to his active service, to include herbicide exposure?

Review of the entire claims file is required; however attention is invited  to the Veteran's representative's arguments and note of medical literate suggesting a relationship between PTSD and hypertension, and that individuals with PTSD are at an increased risk for hypertension and cardiovascular disease. See VBMS, Appellant Brief, receipt date August 23, 2016, page 2-4. Further, a March 2013 opinion from the Veteran's treating physician notes his hypertension is a complication directly due to his diabetes mellitus type II. See VBMS, Medical Treatment Record -Non-Government Facility, receipt date April 1, 2013.

Finally, a May 2015 opinion from the Veteran's treating physician noted his diabetes mellitus type II has affected his hypertension. See VBMS, Medical Treatment Record- Non-Government Facility, receipt date May 1, 2015.  

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his hypertension by the service-connected disability or disabilities. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached and discuss the private opinions of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




